Citation Nr: 1114050	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-20 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from March 1988 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied service connection for bilateral hearing loss and tinnitus.  The Board subsequently remanded the case for further development in August 2009.  The requested development was completed and the case was returned to the Board for a final decision.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during active service.  

2.  The Veteran did not experience symptoms of chronic bilateral hearing loss during service or continuous symptoms of hearing loss since separation from service.  

3.  The Veteran does not currently have a bilateral hearing loss disability for VA disability compensation purposes.  

4.  The Veteran did not experience symptoms of chronic tinnitus during service or continuous symptoms of tinnitus since separation from service.  

5.  The Veteran's tinnitus is not causally or etiologically related to the noise exposure during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated October 2006 and February 2009 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in October 2006 prior to the initial unfavorable decision in February 2007.  In this case, the February 2009 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  Although one of the notices did not precede the initial adjudication of the Veteran's claim, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in December 2010, thereby curing the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claims.  

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in December 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings, the examination report is adequate to decide the claims of service connection.  Thus, the Board finds that additional examination or opinion is not necessary regarding this issue. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board is to consider all lay and medical evidence as it pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection for Bilateral Hearing Loss

On the May 1990 service separation report of medical history, the Veteran marked no when asked have you ever had or have you now hearing loss or ear trouble.  A May 1990 audiogram noted that the Veteran was routinely exposed to hazardous noise.   The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
5

These levels were recorded on the Veteran's May 1990 service separation report of medical examination.  At the time, the Veteran's ears and drums were also noted as clinically normal.  

After service, in June 2006, the Veteran denied hearing loss.  The doctor examined his ears finding external meatus normal, tympanic membranes intact, and good hearing acuity.  

In a December 2006 VA audio progress note, the Veteran reported hearing difficulty for approximately 10 years.  The Veteran's threshold sounds and test results were inconsistent and were of poor reliability.  His speech reception thresholds of 25 DB in each are considered the best indicator of the Veteran's hearing.  Speech discrimination scores were 88 percent.  The examiner noted that pure tone results were inconsistent with speech results and indicate air conduction thresholds between 50 and 65 DB.  Due to the poor reliability and inconsistent results, the Veteran was afforded a test of his brain stem auditory evoked responses, which were normal bilaterally. 

 The Veteran was afforded a VA examination in December 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
25
30
LEFT
30
25
20
20
30

Speech discrimination scores were 100 percent bilaterally.  The examiner noted that for rating purposes there is normal hearing bilaterally.  

The Veteran does not have hearing loss "disability" for VA disability compensation purposes.  His auditory thresholds are not 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, and at no time are at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz at 26 decibels or greater.  38 C.F.R. § 3.385.

The Board acknowledges the 88 percent speech discrimination findings in the December 2006 VA treatment records.  These results however are inconsistent with the 25 DB speech reception thresholds found at the same time.  The examiner specifically noted that the 25 DB speech reception thresholds are the best indicator of the Veteran's hearing and noted that the test results in general were of poor reliability and inconsistent.  The VA examination in December 2009 showed pure tone thresholds averaging close to 25 DB in each ear, showing that the threshold readings in December 2006 were a better indicator of the Veteran's hearing loss than the 88 percent speech discrimination scores.  Therefore, the Board finds that the December 2009 VA examination speech recognition scores are more probative of the Veteran's current hearing loss than the unreliable December 2006 percentages.  As such, the Veteran does not have credible speech recognition scores that are less than 94 percent.  38 C.F.R. § 3.385.

Although the Veteran experienced loud noise exposure during service, the Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection.  Congress has specifically limited entitlement to service connection to cases where in-service incidents have resulted in a disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Court has held that 
38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The weight of the evidence demonstrates that the Veteran does not currently have a hearing loss disability as defined in 38 C.F.R. § 3.385 for VA purposes.  

The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. 223.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Tinnitus

The Veteran contends that he has ringing in his ears due to noise exposure during service.  The Board acknowledges that the Veteran did experience some loud noise exposure during service.  

Service treatment records are silent regarding any complaints, treatment, or diagnosis of tinnitus during service.  In June 2006, the Veteran denied a history of tinnitus.  In a December 2006 VA audio progress note, the Veteran reported a history of bilateral tinnitus for 13 years, which would place onset of tinnitus in 1993.  During the December 2009 VA examination, the Veteran reported that the ringing in his ears was first noted 16 years ago, which again would be 1993.  The Veteran has not claimed chronic tinnitus in service or continuous symptoms of tinnitus after service, prior to 1993.  The Veteran has at no point contended that his tinnitus began prior to 1993.  Therefore, the Board finds that the Veteran's tinnitus began in 1993, three years after the Veteran's separation from service.  Based on the lack of evidence of tinnitus during service and the reported onset of tinnitus beginning in 1993, the Board finds that the Veteran did not experience chronic symptoms of tinnitus during service, nor did he experience continuous symptoms of tinnitus since separation from service.  

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an inservice event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disability, the Board finds that the etiology of the Veteran's tinnitus is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as ringing in the ears, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between the Veteran's active duty service and his current complaints of tinnitus.  The only medical opinion in the file was provided by the VA examiner in December 2009.  The examiner opined that the etiology of the tinnitus is less likely as not due to military noise, but rather more likely as not due to pain medications.  There is no contrary medical opinion of record.  

Based on the lack of tinnitus during service, the years separating service and the onset of tinnitus in 1993, and the negative nexus opinion provided by the December 2009 VA examiner, the Board finds the weight of the evidence to be against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


